             Case 1:19-cv-00501-PAE Document 4 Filed 03/16/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


                                                    )
ODS CAPITAL LLC, Individually and on                )    Case No. 1:19-cv-00501-PAE
Behalf of All Others Similarly Situated,            )
                                                    )    CLASS ACTION
                              Plaintiff,            )
                                                    )    STIPULATION AND ORDER OF
       vs.                                          )    SUBSTITUTION OF COUNSEL
                                                    )
QIHOO 360 TECHNOLOGY CO. LTD.,                      )
HONGYI ZHOU, XIANGDONG QI and                       )
ERIC X. CHEN,                                       )
                                                    )
                              Defendants.           )
                                                    )

              STIPULATION AND ORDER OF SUBSTITUTION OF COUNSEL

       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

counsel and pursuant to Local Rule 1.4, that the law firm of Pomerantz LLP is hereby substituted

in place of and instead of the law firm Labaton Sucharow LLP, and its attorneys Christopher J.

Keller, Eric J. Belfi, Francis P. McConville, and Hui M. Chang, as counsel of record for plaintiff

ODS Capital LLC in the above-captioned case. A Declaration in support of this Stipulation and

Order for Substitution of Counsel is attached hereto pursuant to Local Rule 1.4.

       PLEASE TAKE NOTICE that all pleadings, notices of hearing, and other filings in this

matter should be served upon the undersigned incoming counsel.

DATED: March 16, 2019

LABATON SUCHAROW LLP                                    POMERANTZ LLP
/s/ Christopher J. Keller                               /s/ Jeremy A. Lieberman
Christopher J. Keller                                   Jeremy A. Lieberman
Eric J. Belfi                                           600 Third Avenue, 20th Floor
Francis P. McConville                                   New York, New York 10016
Hui M. Chang                                            Telephone: (212) 661-1100



                                                1
         Case 1:19-cv-00501-PAE Document 4 Filed 03/16/19 Page 2 of 2




140 Broadway                               Facsimile: (212) 661-8665
New York, New York 10005                   jalieberman@pomlaw.com
Telephone: (212) 907-0700
Facsimile: (212) 818-047                   Incoming Counsel for ODS Capital LLC
ckeller@labaton.com
ebelfi@labaton.com
fmcconville@labaton.com
hchang@labaton.com

Outgoing Counsel for ODS Capital LLC


SO ORDERED

Dated: New York, New York
                    , 2019
                                           The Honorable Paul A. Engelmayer
                                           United States District Court Judge




                                       2
